Per Curiam.
The trial court did not file a memorandum of decision in this case. The judgment states that the court found the issues for the plaintiff on the second count and on the counterclaim. The court, by this language, resolved all disputed issues in favor of the plaintiff. The defendant did not file a motion for articulation; Practice Book § 3082 (now § 4051);1 Thiel Realty Corporation v. Culligan Water Conditioning Co., 9 Conn. App. 191, 192, 517 A.2d 1052 (1986); nor did he seek an order to complete the record under Practice Book § 3096 (now § 4183); Montanaro Bros. Builders, Inc. v. Snow, 4 Conn. App. 46, 50-51, 492 A.2d 223 (1985). It is the appellant’s responsibility to provide an adequate record for review. Practice Book § 3060D (now § 4061); Barnes v. Barnes, 190 Conn. 491, 494, 460 A.2d 1302 (1983). From the limited record *299before us, we cannot find that the conclusions of the trial court were clearly erroneous. Practice Book § 3060D; Pandolphe’s Auto Parts, Inc. v. Manchester, 181 Conn. 217, 221-22, 435 A.2d 24 (1980).
There is no error.

 Because the briefs in this case were filed prior to October 1, 1986, we are governed by the rules in effect prior to that date.